Motion GRANTED and Order filed April 9, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00275-CV
                                 ____________

           IN RE WYATT FIELD SERVICE COMPANY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44838

                                   ORDER

      On April 8, 2014, relator Wyatt Field Service Company filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable
Kyle Carter, Judge of the 125th District Court, in Harris County, Texas, to set
aside his order dated March 4, 2013, entered in trial court number 2011-44838,


                                       1
styled David McBride, et al. v. Exxon Mobil Corp., et al.                Relator claims
respondent abused his discretion by granting a new trial.

        Relator has also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On April 8, 2014, relator asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

        It appears from the facts stated in the petition and the motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

        We ORDER all proceedings in trial court cause number 2011-44838, David
McBride, et al. v. Exxon Mobil Corp., et al., STAYED until a final decision by this
court on relator’s petition for writ of mandamus, or until further order of this court.

        In addition, the court requests real parties in interest to file a response to the
petition for writ of mandamus on or before April 23, 2014. See Tex. R. App. P.
52.4.

                                                 PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                             2